FILED
                                                                     JUNE 8, 2021
                                                            In the Office of the Clerk of Court
                                                           WA State Court of Appeals, Division III


          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                           )         No. 37976-1-III
                                               )
                  Respondent,                  )
                                               )
   v.                                          )         PUBLISHED OPINION
                                               )
SCOTT EUGENE RIDGLEY,                          )
                                               )
                  Appellant.                   )

        PENNELL, C.J. — Washington’s privacy act, chapter 9.73 RCW, provides a method

for narcotics investigators to record private communications without obtaining either a

warrant or full-party consent. This “self-authorizing” provision of the privacy act allows

for flexibility, but it also demands strict adherence. Among other things, self-

authorization must be based on a written report specifying the names of the officers

authorized to intercept, transmit, and record the private communication.

        During a narcotics investigation of Scott Ridgley, law enforcement obtained

two undercover recordings utilizing the privacy act’s self-authorizing provision.

The reports that accompanied the self-authorizations failed to specify the names of

all officers expected to be involved in the undercover recordings. By omitting this

information, the self-authorizing reports failed to meet the strict terms of the privacy

act. The authorizations were therefore invalid and evidence related to the undercover

recordings should have been suppressed from Mr. Ridgley’s trial.
No. 37976-1-III
State v. Ridgley


       We remand this case to the trial court for a determination of whether introduction

of the undercover recordings prejudiced the outcome of Mr. Ridgley’s case.

                                          FACTS

       The Lewis County Joint Narcotics Enforcement Team (JNET) 1 suspected Scott

Ridgley of dealing methamphetamine. JNET officers organized two controlled buys and a

search at Mr. Ridgley’s residence to confirm their suspicions. For each of the two buys,

officers utilized a confidential informant equipped with a body wire. The informant

turned over methamphetamine after each controlled buy.

       JNET did not obtain a warrant for the informant’s body wire. Instead, it relied on a

provision of Washington’s privacy act, sanctioning undercover narcotics recordings based

on self-authorization by a law enforcement agency. Detective Chad Withrow of the

Centralia Police Department prepared a report as part of his application for the self-

authorizations. Carl Nielsen, chief of police of the Centralia Police Department, signed

the authorizations. 2 Each of Detective Withrow’s reports identified “Detective Withrow,




       1
         The Centralia Police Department, Chehalis Police Department, and Lewis County
Sheriff’s Office cooperated to establish JNET.
       2
         As chief of police, Carl Nielsen was “responsible for administering and
managing the Centralia Police Department” and its three divisions, including special
operations. Clerk’s Papers at 91. JNET was organized under Special Operations.

                                             2
No. 37976-1-III
State v. Ridgley


and/or any other officers participating in this investigation” as the officers authorized to

intercept, transmit, or record the communication. Clerk’s Papers (CP) at 43, 49. The

subsequent warrant for Mr. Ridgley’s residence referenced the wire intercepts.

       The State charged Mr. Ridgley with two counts of methamphetamine delivery, one

count of methamphetamine possession with the intent to deliver, one count of first degree

unlawful firearm possession, and one count of maintaining a premises or vehicle for using

controlled substances. Prior to trial, Mr. Ridgley filed a motion to suppress. Among other

things, he argued the wire intercept authorizations were invalid because their

accompanying reports failed to name all the officers participating in the undercover

recordings. The trial court denied the motion. A jury then convicted Mr. Ridgley on all

counts except for the firearms charge. Mr. Ridgley timely appeals. 3

                                        ANALYSIS

       “Washington’s privacy act generally prohibits intercepting and recording any

private communications” without full consent of the parties. State v. Jimenez, 128 Wn.2d

720, 723, 911 P.2d 1337 (1996) (citing RCW 9.73.030). An exception applies in the

context of narcotics investigations. A law enforcement agency may self-authorize an



       3
        By agreement of the chief judges, Division Two of this court transferred this
appeal to Division Three pursuant to CAR 21(a) and RAP 4.4.

                                              3
No. 37976-1-III
State v. Ridgley


undercover narcotics recording so long as the agency satisfies the criteria set forth in

RCW 9.73.230.

       JNET relied on RCW 9.73.230 to authorize the recordings of Mr. Ridgley’s

conversations with the confidential informant. At trial and on appeal, Mr. Ridgley has

argued the State’s self-authorizations were invalid because they failed to meet the

requirements of RCW 9.73.230. Specifically, Mr. Ridgley argues the authorization reports

did not include the names of each and every officer authorized to intercept, transmit, and

record the undercover communications, as required by RCW 9.73.230(2)(c). Mr. Ridgley

argues the violation of RCW 9.73.230(2)(c) should have resulted in suppression of

evidence.

       The issue raised by Mr. Ridgley involves statutory interpretation. When engaged in

statutory interpretation our review is de novo and our goal is to discern legislative intent.

Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002). The

best source of legislative intent is the words used in the statute, along with context and

related statutes. State v. Barnes, 189 Wn.2d 492, 495-96, 403 P.3d 72 (2017).

       The privacy act’s self-authorizing provision permits a chief law enforcement

officer, or their designee above the rank of first line supervisor, to authorize an

undercover recording without obtaining a warrant or full-party consent. RCW 9.73.230.


                                              4
No. 37976-1-III
State v. Ridgley


There are three statutory prerequisites for self-authorization. RCW 9.73.230(1)(a)-(c).

One of the prerequisites is a written report, prepared and signed at the time of the

authorization, that includes the information set forth at RCW 9.73.230(2)(a)-(f).

RCW 9.73.230(1)(c). Under the criteria at issue here, the report must “indicate[] . . . the

names of the officers authorized to intercept, transmit, and record the conversation or

communication.” RCW 9.73.230(2)(c).

       Valid self-authorization demands strict compliance with the statute. State v.

Jimenez, 76 Wn. App. 647, 651-52, 888 P.2d 744 (1995) (Jimenez I), rev’d on other

grounds, 128 Wn.2d 720, 722, 911 P.2d 1337 (1996) (Jimenez II); State v. Costello,

84 Wn. App. 150, 154, 925 P.2d 1296 (1996); State v. Knight, 79 Wn. App. 670, 685,

904 P.2d 1159 (1995). In Jimenez I, this court held that an authorization report prepared

under RCW 9.73.230(2) must identify the specific officers authorized to intercept,

transmit or record a communication. 76 Wn. App. at 651-52.

       The parties agree that the RCW 9.73.230 reports issued in Mr. Ridgley’s case did

not identify the authorized officers with the type of specificity required by Jimenez I.

As set forth above, the two reports identified one authorized officer, Detective Chad

Withrow, and employed a catchall phrase to include “any other” investigating officers.




                                              5
No. 37976-1-III
State v. Ridgley


CP at 43, 49. The probable cause statement attached to the report also did not clarify the

identity of the other officers.

       Although the reports failed to comport with Jimenez I, the State claims we should

rule in its favor because Jimenez I was wrongly decided. We are not bound to follow the

decision in Jimenez I. In re Pers. Restraint of Arnold, 190 Wn.2d 136, 154, 410 P.3d

1133 (2018). Thus, we consider the merits of State’s arguments.

       The State’s analysis focuses on the transitive verb “indicate.” RCW 9.73.230(2)

(“The agency’s chief . . . shall prepare and sign a written report . . . indicating . . . .”)

(emphasis added). According to the State, by definition “indicate” does not require the

object or objects that follow this verb to be listed “with exact precision and certainty.”

Resp’t’s Br. at 15. Instead, it is enough to provide a generalized statement, setting forth

the names of the officers “known at the time” of the report. Id. at 16.

       The State’s interpretation is contrary to the plain wording of RCW 9.73.230.

The legislature did not state a self-authorizing report need only list the names of

authorized officers “if known.” This omission is telling because it contrasts with

RCW 9.73.230(2)(d), which addresses the requirement that a self-authorizing report

identify the target of an investigation. This subsection, unlike subsection (2)(c), states the

identity of the involved person must be listed only “if known.” RCW 9.73.230(2)(d).


                                                6
No. 37976-1-III
State v. Ridgley


When the legislature uses different language in the same statute, we presume they

“intended different meanings.” In re Det. of McMahan, 1 Wn. App. 2d 373, 379, 405 P.3d

1012 (2017) (citing Densley v. Dep’t of Ret. Sys., 162 Wn.2d 210, 219, 173 P.3d 885

(2007)). Here, subsection (2)(d) allows a catchall for unknown names, but subsection

(2)(c) does not. In order to give effect to this different wording, we interpret subsection

(2)(c) to require a list of the names of all officers who will be involved in the intercept, as

contemplated by Jimenez I.

       We agree with Jimenez I’s interpretation of RCW 9.73.230(2)(c). As a result, we

hold the intercept authorizations at issue in this case were invalid and subject to

suppression.

       Evidence obtained in violation of the privacy act’s self-authorizing provision is

generally inadmissible at a criminal trial. RCW 9.73.050. However, a party or eyewitness

to an unauthorized recording is not necessarily prohibited from testifying as to what they

saw or heard. RCW 9.73.230(8).When “law enforcement officers make a genuine effort

to comply with” RCW 9.73.230, a violation of the statute will not prohibit introduction of

evidence unaided by the improperly obtained intercept or recording. Jimenez II, 128

Wn.2d at 726 (citing RCW 9.73.230(8)).




                                               7
No. 37976-1-III
State v. Ridgley


       Mr. Ridgley agrees the officers in his case made a genuine effort to comply with

RCW 9.73.230. As a result, our ruling on the inadmissibility of the undercover recordings

does not invalidate all of the State’s evidence. Percipient witnesses, including the

confidential informant and possibly law enforcement, were still eligible to testify, so

long as their testimony was not formed or aided by the undercover recordings. 4

       Where, as here, we have invalidated only a portion of evidence at trial based on

invalid recordings, remand is appropriate for the trial court to assess the effect, if any,

of the improperly admitted evidence on the defendant’s convictions, including the impact

on the State’s search warrants. Jimenez II, 128 Wn.2d at 726. If the admission of the

recordings is found to have been harmless, the convictions should be affirmed. If,

however, the admission of the recordings is deemed prejudicial, Mr. Ridgley will be

entitled to a new trial. 5



       4
          Because law enforcement officers were not involved in the undercover buys, they
would not be direct percipient witnesses of the two transactions. However, they likely
would be able to testify to their observations of the informant before and after the
undercover buys, including pre- and post-buy searches. Law enforcement would not be
able to testify as to information learned from listening to the undercover recordings.
        5
          Based on our disposition, we need not address Mr. Ridgley’s claim that he was
deprived of effective assistance of counsel based on counsel’s purportedly limited
understanding of what it meant for testimony to be “unaided” by information obtained in
violation of statute. See RCW 9.73.230(8). The scope of the suppression remedy can be
clarified on remand.

                                               8
No. 37976-1-III
State v. Ridgley


           STATEMENT OF ADDITIONAL GROUNDS FOR REVIEW

       Mr. Ridgley has submitted a pro se statement, asserting two additional grounds for

review. Appended to his statement are two documents that appear to have been received

in response to a request under the Public Records Act, chapter 42.56 RCW. Because these

documents are not part of the trial court record, they cannot be considered on appeal.

See State v. McFarland, 127 Wn.2d 322, 335, 899 P.2d 1251 (1995). If Mr. Ridgley

wishes for this court to consider these two documents, the vehicle for doing so is a

personal restraint petition. Id.

       The first issue raised by Mr. Ridgley is the claim that Chief Nielsen lacked

jurisdiction in Onalaska, Washington because he was a Centralia municipal police officer,

not a member of JNET. This contention fails because it is contrary to the trial court’s

findings. See CP at 95 (finding Chief Nielsen “was part of JNET as a member of the

Executive Board and had the ability to authorize a wire intercept in unincorporated Lewis

County”). Mr. Ridgley has not challenged the trial court’s findings. They are therefore

verities on appeal. See State v. Homan, 181 Wn.2d 102, 106, 330 P.3d 182 (2014).

Mr. Ridgley’s claim that Chief Nielsen lacked authority to authorize interceptions of

Mr. Ridgley’s communications fails.




                                             9
No. 37976-1-III
State v. Ridgley


       The second issue raised by Mr. Ridgley is a complaint that the written reports

required by RCW 9.73.230 are missing from the record. This claim was not raised at trial.

It is unpreserved and we decline review. See RAP 2.5(a).

                                      CONCLUSION

       We hold the intercept authorizations at issue in this case were invalid and evidence

related to the undercover recordings should have been suppressed from Mr. Ridgley’s

trial. This matter is remanded to the trial court for a determination of the effect, if any,

of the improperly admitted undercover recordings on Mr. Ridgley’s convictions,

including the impact on the search warrant for Mr. Ridgley’s home. See Jimenez II,

128 Wn.2d at 726.



                                            _________________________________
                                            Pennell, C.J.

WE CONCUR:



______________________________
Fearing, J.



______________________________
Staab, J.

                                              10